DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 7,053,339) in view of Ye et al (US 2018/0337081), Lin et al (US 2017/0278682), and Natsuhara et al (US 2003/0089600).
Goto shows the structure claimed including a ceramic base (2) having a wafer placement surface, an RF electrode (19), a heater electrode (3A), and a hole formed in the ceramic base to extend from a surface of the ceramic base on side opposite to the wafer placement surface, a nickel rod (12A; column 9,  lines 22-25) bonded to a conductive member (7) connected to the RF electrode and exposed at the bottom surface of the hole as illustrated in Figure 5, supplying a radio-frequency electric power to the RF electrode (column 5, lines 32-43). But, Goto does not show a thin film of a copper family coated over a region of the outer peripheral surface of the rod wherein the thin film is formed not to cover a region of the rod positioned inside the ceramic base and to cover less than the entire region of the outer peripheral surface of the rod, which is not positioned inside the ceramic base. 
Ye shows it is known to provide a rod (512) connected to an RF electrode (410) wherein the rod is provide with a thin film of a copper family element, including copper, silver, or gold, coated over the rod, which is made of nickel wherein the rod extends from inside a ceramic base (415) to an outside of the ceramic base. Also, see para [0006]. The coating is known to reduce oxidation formed over the nickel rod that can lead to loos of power transmission of the rod. 
Lin also shows it is known to provide a thin film of a copper family element, including copper, silver, or gold, coated over a rod made of nickel. Also, see para [0032].
Natsuhara shows it is known to provide a rod/electrode line (8) connected to a terminal member (7a) connected to an RF electrode (4) with a gold or nickel coating material (17) provided on the outer peripheral surface of the rod/electrode line to provide an oxidation resistance to the rod wherein the coating material is formed not to cover less than the entire region of the rod not positioned inside the ceramic base. Also, see Figures 1, 2 and 8; para [0082] and [0090].
In view of Ye, Lin, and Natsuhara, it would have been obvious to one of ordinary skill in the art to adapt Goto with a thin film of a copper family element coated over a region of the nickel rod (12A) to reduce oxidation forming over the rod to prevent loss of power transmission wherein the thin film can be provided not to cover the entire outer peripheral surface of the rod which is not positioned inside the ceramic base and not to cover over a region of the rod/terminal positioned inside the ceramic base as no such coating is provided to the terminal regions in Natsuhara. 
With respect to claim 2, Ye further shows that the thin layer has a thickness of 3 to about 5 microns which overlaps with the recited thickness. 
With respect to claims 3 and 4, Natsuhara shows the coating that is provided to a predetermined position of the rod (8) that comes in contact with another power line (9) wherein the rod includes a bare region not coated with the coating wherein a temperature T(x) would also have been determined by the recited equation as claimed as Natsuhara shows the bare rod not coated with the thin film and the coated region as claimed. Thus, Goto modified by Ye, Lin, and Natsuhara shows the claimed structure wherein the claim T(x) is deemed inherently met as having the same material and structure as claimed. MPEP 2114.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Ye, Lin, and Natsuhara as applied to claims 1-4 above, and further in view of Sugimoto et al (US 2008/0116187).
Goto in view of Ye, Lin, and Natsuhara shows the structure claimed except for a sleeve that screw threaded to the hole wherein the rod is inserted into the sleeve as claimed. 
Sugimoto shows it is known to provide a sleeve (14) that is threaded into a thread groove of a hole in the ceramic base wherein a rod is inserted into the sleeve, which is made of nickel, and is brazed thereto. 
In view of Sugimoto, it would have been obvious to one of ordinary skill in the art to adapt Goto, as modified by Ye, Lin, and Natsuhara, with the terminal 7 that is alternatively made of the sleeve as shown by Sugimoto, that is engaged with the hole so that the terminal sleeve can be alternatively attached in the ceramic wherein a tip end of the rod can be inserted and brazed to make a connection as known in the art.  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Natsuhara is further applied to show a coating that is provide not to cover an entire region of a rod, which is not positioned inside the ceramic base. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761